                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WILLIAM SAMUEL            :
MCLEAN, JR.,              :
    Plaintiff,            :
                          :                    No. 1:14-cv-2298
    v.                    :
                          :                    (Judge Rambo)
UNITED STATES OF AMERICA, :
    Defendant             :
                                       ORDER
      Before the Court for disposition is Magistrate Judge Martin C. Carlson’s

Report and Recommendation (ECF No. 178), which recommends denying pro se

Plaintiff William Samuel McLean Jr.’s motions seeking to reopen the above-

captioned case (Doc. Nos. 169, 170) and requesting other relief (Doc. Nos. 172, 173,

174). Plaintiff received three (3) extensions of time to file objections to the Report

and Recommendation. (Doc. Nos. 181, 184, 186). Objections to the Report and

Recommendation were due on or before June 19, 2019, but no such objections have

been filed.

      In considering whether to adopt the Report and Recommendation, the Court

should, as a matter of good practice, “satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b),

advisory committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702

F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that judges should review
dispositive legal issues raised by the report for clear error).    Following an

independent review of the record, the Court is satisfied that the Report and

Recommendation contains no clear error and will therefore adopt the Report and

Recommendation to deny Plaintiff’s various motions. Accordingly, on this 26th

day of June 2019, IT IS ORDERED THAT:

      1.    The Report and Recommendation (ECF No. 178) is ADOPTED;

      2.    Plaintiff’s various motions for relief (Doc. Nos. 169, 170, 172, 173,
            174) are DENIED; and

      3.    The above-captioned case shall remain CLOSED.


                                    s/Sylvia H. Rambo
                                    SYLVIA H. RAMBO
                                    United States District Judge




                                       2
